       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 1 of 44




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                   Plaintiff,
                                          Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                    Defendant.



                DEFENDANT’S MEMORANDUM IN SUPPORT OF HIS
                MOTION TO DISMISS THE AMENDED COMPLAINT




July 16, 2020                            Charles J. Cooper, Bar No. 248070
                                         Michael W. Kirk, Bar No. 424648
                                         John D. Ohlendorf, Bar No. 1024544

                                         COOPER & KIRK, PLLC
                                         1523 New Hampshire Avenue, NW
                                         Washington, DC 20036
                                         Telephone: (202) 220-9600
                                         Facsimile: (202) 220-9601
                                         Email: ccooper@cooperkirk.com

                                         Counsel for Defendant John R. Bolton
           Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 2 of 44




                                                  TABLE OF CONTENTS

                                                                                                                                     Page

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION ...........................................................................................................................1

STATEMENT ..................................................................................................................................3

I.        The Nondisclosure Agreements Signed by Ambassador Bolton .........................................3

          A.         The Classified Information NDA.............................................................................4

          B.         The SCI NDA ..........................................................................................................6

II.       Ambassador Bolton’s Memoir .............................................................................................9

ARGUMENT .................................................................................................................................17

I.        Ambassador Bolton Has Fully Complied With the Classified Information NDA.............19

          A.         The Classified Information NDA Did Not Require Ambassador Bolton
                     To Submit His Manuscript to Prepublication Review. ..........................................19

          B.         The Classified Information NDA Did Not Require Ambassador Bolton
                     To Receive Written Authorization Before Publishing His Manuscript. ................22

II.       Ambassador Bolton Has Fully Complied With the SCI NDA. .........................................28

          A.         The SCI NDA Does Not Apply Because it Is Limited to Information that Is
                     Classified Or in Process of Classification When the Disclosure Is Authorized. ...29

          B.         The SCI NDA Does Not Apply Because it Is Limited to Information That Is
                     Marked as SCI, That the Employee Knows To Be SCI, or That He Has Reason
                     To Believe Is SCI. ..................................................................................................30

          C.         Interpreting the SCI NDA To Require Prepublication Review of Works that
                     an Employee Has No Reason To Believe Contain SCI Would Violate the
                     First Amendment. ..................................................................................................35

III.      The Common-Law, Equitable, and Quasi-Contractual Duties Invoked by the
          Government Do Not Impose any Rights or Duties that Are Different or Inconsistent
          with the Express Terms of the Classified Information and SCI NDAs. ............................37

CONCLUSION ..............................................................................................................................40




                                                                     i
            Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 3 of 44




  .
                                              TABLE OF AUTHORITIES

  Cases                                                                                                                      Page
  Alexander v. United States, 509 U.S. 544 (1993) ....................................................................35, 36
  Ashcroft v. Free Speech Coal., 535 U.S. 234 (2002) ...............................................................35, 37
  Ashcroft v. Iqbal, 556 U.S. 662 (2009) ..........................................................................................17
  DeGeer v. Gillis, 707 F. Supp. 2d 784 (N.D. Ill. 2010) .................................................................38
  Everett Plywood Corp. v. United States, 651 F.2d 723 (Ct. Cl. 1981) ....................................25, 33
  Forsyth Cty. v. Nationalist Movement, 505 U.S. 123 (1992).........................................................38
  Gray v. American Exp. Co., 743 F.2d 10 (D.C. Cir. 1984)......................................................25, 33
  Hinton v. Corrections Corp. of Am., 624 F. Supp. 2d 45 (D.D.C. 2009) ......................................16
  In re APA Assessment Fee Litig., 766 F.3d 39 (D.C. Cir. 2014) ...................................................38
  Lowe v. SEC, 472 U.S. 181 (1985) ................................................................................................37
  Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52 (1995) .....................................25, 33
* McGehee v. Casey, 718 F.2d 1137 (D.C. Cir. 1983) ...............................................................36, 37
  McIntyre v. Ohio Elections Comm’n, 514 U.S. 334 (1995) .............................................................1
  Nebraska Press Ass’n v. Stuart, 427 U.S. 539 (1976) ...............................................................1, 36
* New York Times Co. v. United States, 403 U.S. 713 (1971) ................................................1, 25, 36
  Niemotko v. Maryland, 340 U.S. 268 (1951) .................................................................................39
* Russello v. United States, 464 U.S. 16 (1983) .............................................................................. 23
  Sessions v. Dimaya, 138 S. Ct. 1204 (2018) ..................................................................................39
  Shaffer v. Def. Intelligence Agency, 102 F. Supp. 3d 1 (D.D.C. 2015) ...........................................8
  Shuttlesworth v. City of Birmingham, 394 U.S. 147 (1969) ....................................................36, 38
  Snepp v. United States, 444 U.S. 507 (1980) .......................................................................6, 26, 36
  Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546 (1975) ...................................................39
* T. Brown Constructors, Inc. v. Pena, 132 F.3d 724 (Fed. Cir. 1997)......................................24, 32
* United States v. Marchetti, 466 F.2d 1309 (4th Cir. 1972) .....................................................26, 36
  United States v. Raymond, 228 F.3d 804 (7th Cir. 2000) ..............................................................25
* US Airways, Inc. v. McCutchen, 569 U.S. 88 (2013) ....................................................................38
  Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489 (1982) ........................39
  Washington All. of Tech. Workers v. United States Dep’t of Homeland Sec.,
    892 F.3d 332 (D.C. Cir. 2018) .................................................................................................17
  Weaver v. United States Info. Agency, 87 F.3d 1429 (D.C. Cir. 1996) ...................................36, 37


                                                                  ii
            Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 4 of 44




  William Kaufman Org., Ltd. v. Graham & James LLP, 703 N.Y.S.2d 439 (N.Y. 2000) ..............38

  Executive Materials
  Executive Order No. 13526, 75 Fed. Reg. 707 (Dec. 29, 2009) ..................................................8, 9

  Other Authorities
  CENTRAL INTELLIGENCE AGENCY, FORM 368, SECRECY AGREEMENT.....................................26, 33
  FEDERAL BUREAU OF INVESTIGATION RECORDS MANAGEMENT DIVISION, PREPUBLICATION
     REVIEW POLICY GUIDE (2015) .................................................................................................27
  FEDERAL BUREAU OF INVESTIGATION, FBI EMPLOYMENT AGREEMENT ..................................27, 33
  KNIGHT FIRST AMENDMENT INSTITUTE, INTERACTIVE CHART: PREPUBLICATION REVIEW BY
     AGENCY AND SECRECY AGREEMENT (Aug. 27, 2019), https://bit.ly/2NamBc6 ......................26
  James Madison, The Report of 1800 (Jan. 7, 1800), available at:
     https://founders.archives.gov/documents/Madison/01-17-02-0202 ..........................................1
* RESTATEMENT (SECOND) OF CONTRACTS ............................................................... 24, 25, 32, 33, 37
  ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION
    OF LEGAL TEXTS (2012) .........................................................................................24, 25, 32, 37

* 11 WILLISTON ON CONTRACTS .................................................................................................24, 32




                                                                 iii
        Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 5 of 44




                                       INTRODUCTION

       Speech on a politically important and controversial topic “is the essence of First

Amendment expression. . . . No form of speech is entitled to greater constitutional protection.”

McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 347 (1995). When the Government erects a

scheme designed to foreclose that speech even before it is uttered by imposing a “prior restraint

. . . upon the communication of news and commentary on current events,” Nebraska Press Ass’n

v. Stuart, 427 U.S. 539, 559 (1976), it must shoulder “a heavy burden of showing justification for

the imposition of such a restraint,” New York Times Co. v. United States, 403 U.S. 713, 714

(1971). And it has been settled since the Early Republic that the Government cannot escape First

Amendment scrutiny by switching to the tactic of punishing core political speech after the fact,

       since a law inflicting penalties on printed publications, would have a similar
       effect with a law authorizing a previous restraint on them. It would seem a
       mockery to say, that no law should be passed, preventing publications from being
       made, but that laws might be passed for punishing them in case they should be
       made.

James Madison, The Report of 1800 (Jan. 7, 1800), available at: https://founders.archives.gov/

documents/Madison/01-17-02-0202. The Court must not forget these bedrock constitutional

principles in evaluating the Government’s attempt in this case to punish the President’s former

National Security Advisor, Defendant John R. Bolton, for publishing speech that is embarrassing

to the President.

       Ambassador Bolton has written a memoir, The Room Where It Happened, describing his

interactions with President Trump during the seventeen-month period in which he served as

National Security Advisor to the President. Ambassador Bolton, who has decades of experience

properly dealing with classified information, diligently and conscientiously attempted to avoid

including anything in the book that would reveal classified information. Out of an abundance of

caution, he submitted the manuscript to the National Security Council (“NSC”) for


                                                1
        Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 6 of 44




prepublication security review. The career professionals regularly charged with conducting such

reviews, Ellen Knight, the NSC’s Senior Director for Records, Access, and Information Security

Management, and a member of her staff, personally undertook a painstaking, iterative

prepublication examination that lasted almost four months, going through the nearly 500-page

manuscript in four waves, page by page and often line by line, and directing Ambassador Bolton

to make a host of revisions. At the end of that review, on April 27, Ms. Knight confirmed to

Ambassador Bolton her “judgment that the manuscript draft did not contain classified

information.” First Amended Complaint ¶ 46 (June 19, 2020), Doc. 18 (“Am. Compl.”). All of

these facts are undisputed, and they are set forth in the Government’s own Amended Complaint

and accompanying exhibits. Again, the allegations in the Government’s own Complaint confirm

that at the conclusion of her intensive four-month review, the senior Government official charged

with conducting prepublication review for the NSC confirmed “that the manuscript draft did not

contain classified information.” Id.

       At that moment, Ambassador Bolton more than fulfilled any obligation he had under the

express terms of his two non-disclosure agreements with the Government. For neither of those

agreements imposes on a former government employee any obligation—none at all—to submit

for prepublication review, and await written confirmation before publishing, a writing that the

employee does not believe contains any classified information and has no reason to believe

contains any classified information. And those NDAs certainly do not impose such a requirement

where, as here, the employee has gone so far as to seek and receive confirmation from the senior

Government official in charge of prepublication review that the writing contains no classified

information.




                                               2
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 7 of 44




       Nevertheless, the Government sought to delay publication of the book by withholding the

customary pro-forma letter memorializing that the book was cleared for publication, and they

now seek to punish Ambassador Bolton for going forward with the publication, by sweeping into

the Government’s coffers all profits from the book. The Government’s claims are all foreclosed

by the text of the very contractual documents upon which they purport to be based, since those

contracts simply cannot reasonably be interpreted as imposing the contractual duty that the

Government claims Ambassador Bolton breached: the duty to submit to prepublication review,

and await written authorization before publishing, a book that he had no reason whatsoever to

believe contained any classified material. And even if those contracts were susceptible to an

interpretation imposing such a requirement—in effect, a blanket prior restraint of virtually any

speech by former government employees—that requirement would be flatly contrary to the First

Amendment. The Court thus labors under the solemn constitutional duty to avoid interpreting the

contracts, if at all possible, as imposing such a blanket prior restraint—and if such an

interpretation is not possible, the even more solemn duty to invalidate that plainly

unconstitutional requirement.

                                        STATEMENT

I.     The Nondisclosure Agreements Signed by Ambassador Bolton

       Ambassador Bolton has had a long and distinguished career serving his country as a

senior official in multiple presidential administrations. Prior to his time as National Security

Advisor for President Trump, Ambassador Bolton served in numerous capacities under

Presidents Ronald Reagan, George H.W. Bush, and George W. Bush—including as Assistant

Attorney General for the Civil Division under President Reagan, Assistant Secretary of State for

International Organization Affairs under President George H. W. Bush, and Ambassador to the

United Nations under President George W. Bush. Am. Compl. ¶ 46.


                                               3
        Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 8 of 44




       When he became National Security Advisor in April of 2018, Ambassador Bolton was

required to sign two form nondisclosure agreements: the Classified Information Nondisclosure

Agreement and the Sensitive Compartmented Information Nondisclosure Agreement (the latter

of which he signed on two separate occasions). Id. ¶ 10; see also Classified Information

Nondisclosure Agreement, included at pp. 1–2 of Exhibit A to the Complaint, Doc. 1-1

(hereinafter, the “Classified Information NDA”); Sensitive Compartmented Information

Nondisclosure Agreement, included at pp. 3–4 and 5–6 of Exhibit A to the Complaint, Doc. 1-1

(hereinafter, the “SCI NDA”). Because the Government’s claims in this case principally arise out

of Ambassador Bolton’s purported breach of these two agreements, and because the plain text of

these agreements refute the Government’s claims, we discuss their terms in close detail.

       A.      The Classified Information NDA

       The Classified Information NDA does not impose on the employee who signs it an

obligation to submit to a prepublication review process in all cases. Instead, Paragraph 3 of the

Classified Information NDA sets forth two separate Government review processes that apply in

two different circumstances: (1) when the employee wishes to “divulge classified information,”

or (2) when the employee wishes to “confirm . . . that . . . information is unclassified before . . .

disclos[ing] it.” Classified Information NDA at ¶ 3. Under the first path, if the employee wishes

to divulge information he knows to be classified, he must either (a) “officially verif[y] that the

recipient has been properly authorized by the United States Government to receive it,” or (b)

obtain “prior written notice of authorization from the United States Government Department or




                                                 4
        Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 9 of 44




Agency (hereinafter Department or Agency) responsible for the classification of information or

last granting [the employee] a security clearance that such disclosure is permitted.” Id.1

        The second path, by contrast, expressly applies only where the employee is “uncertain

about the classification status of information” and wishes to confirm that the information is

unclassified before disclosing it. Under this second type of review, the employee must “confirm

from an authorized official that the information is unclassified before [he] may disclose it, except

to a person as provided in (a) or (b), above”—that is, except for disclosures to a recipient who

the employee has officially verified (under the first path) is authorized or permitted to receive the

information even if it is classified. Id. ¶ 3.

        Paragraphs 4 through 6 of the Classified Information NDA lay out the potential

consequences for violation of the agreement. Paragraph 4 warns that failure to comply with the

procedures established in Paragraph 3 “may result,” inter alia, in “termination of any security

clearances [the employee] hold[s].” Id. ¶ 4. It also warns that “any unauthorized disclosure of

classified information by [the employee] may constitute a violation, or violations, of United

States criminal laws.” Id. In addition, Paragraph 6 warns that “the United States Government

may seek any remedy available to it to enforce this Agreement including, but not limited to,

application for a court order prohibiting disclosure of information in breach of this Agreement.”

Id. ¶ 6. And Paragraph 5 “assign[s] to the United States Government all royalties, remunerations,


        1
          The Classified Information NDA, in Paragraph 1, defines “classified information” as
follows: “marked or unmarked classified information, including oral communications, that is
classified under the standards of Executive Order 13526, or under any other Executive order or
statute that prohibits the unauthorized disclosure of information in the interest of national
security; and unclassified information that meets the standards for classification and is in the
process of a classification determination as provided in sections 1.1, 1.2, 1.3 and 1.4(e) of
Executive Order 13526, or under any other Executive order or statute that requires protection for
such information in the interest of national security.” Id. ¶ 1.



                                                 5
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 10 of 44




and emoluments that have resulted, will result or may result from any disclosure, publication, or

revelation of classified information not consistent with the terms of this Agreement.” Id. ¶ 5.

This provision purports to authorize the Government “to impose a constructive trust on” any

profits the employee might derive from the publication of any information in violation of the

Classified Information NDA. Id; see Snepp v. United States, 444 U.S. 507, 516 (1980).

       Finally, Paragraph 8 governs the duration of the Agreement, providing that “all

conditions and obligations imposed . . . by this Agreement apply during the time [the employee

is] granted access to classified information, and at all times thereafter,” “[u]nless and until [he is]

released in writing by an authorized representative of the United States Government.” Classified

Information NDA ¶ 8. Accordingly, as Defendant’s counsel explained at the June 20, 2020

hearing before the Court, the obligations imposed by the NDA endure under Paragraph 8 until

they are ended in one of two ways: the employee’s death or the execution of a written release by

an authorized representative of the Government. Paragraph 8 does not, however, purport to alter

or add to the substance of the “conditions and obligations imposed . . . by th[e] Agreement.” Id.

       B.      The SCI NDA

       As opposed to information that is simply classified, the other NDA signed by

Ambassador Bolton governs the disclosure of a subset of classified information known as

“sensitive compartmented information,” or “SCI,” which the agreement defines as information

that “involves or derives from intelligence sources or methods” and that, at the time of the

disclosure, “is classified or is in the process of classification.” SCI NDA ¶ 1.

       Similarly to the Classified Information NDA, Paragraph 3 of the SCI NDA sets forth two

different conditions or “triggers” that determine whether government review of a contemplated

disclosure is required: one that applies when an employee wishes to publish information that he

knows is classified as SCI, and another that applies when he wishes to confirm that information


                                                  6
           Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 11 of 44




he wishes to publish is not classified as SCI. Under the first trigger, which governs information

“marked as SCI or that [the employee] know[s] to be SCI,” the employee agrees to “never

divulge” such information “to anyone who is not authorized to receive it without prior written

authorization from the United States Government department or agency (hereinafter Department

or Agency) that last authorized [his] access to SCI.” Id. ¶ 3. The second trigger provides as

follows:

           I understand that it is my responsibility to consult with appropriate management
           authorities in the Department or Agency that last authorized my access to SCI,
           whether or not I am still employed by or associated with that Department or
           Agency or a contractor thereof, in order to ensure that I know whether
           information or material within my knowledge or control that I have reason to
           believe might be, or related to or derived from SCI, is considered by such
           Department or Agency to be SCI.

Id. (emphasis added).

           In contrast with the Classified Information NDA, however, the SCI NDA establishes a

mandatory prepublication review process—and a requirement of written authorization—when

either of these conditions is met. Paragraph 4 of the SCI NDA provides that the employee must

           submit for security review by the Department or Agency that last authorized my
           access to such information or material [i.e., information or material within his
           knowledge or control that he has reason to believe might be SCI, or related to or
           derived from SCI] any writing or other preparation in any form . . . that contains
           or purports to contain any SCI or description of activities that produce or relate to
           SCI or that I have reason to believe are derived from SCI, that I contemplate
           disclosing to any person not authorized to have access to SCI or that I have
           prepared for public disclosure.

Id. ¶ 4.

           Paragraph 5 of the SCI NDA states that “the purpose of the [prepublication] review

described in paragraph 4 is to give the United States a reasonable opportunity to determine

whether the preparation submitted pursuant to paragraph 4 sets forth any SCI.” Id. ¶ 5. Paragraph

5 also imposes a time limit of “30 working days from date of receipt” of the material to “act



                                                    7
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 12 of 44




upon it . . . and make a response.” Id. The SCI NDA forbids the disclosure of any writing

governed by the prepublication review process set forth in Paragraphs 3 and 4 “until [the

employee] ha[s] received written authorization from the Department or Agency that last

authorized [his] access to SCI that such disclosure is permitted.” Id. ¶ 4. Paragraphs 6, 7, and 12

of the SCI NDA provide for materially similar potential consequences for violation of the

agreement as for violation of the Classified Information NDA. See id. ¶¶ 6–7, 12.

        The criteria used by the Executive Branch to determine whether information is classified

is found in Executive Order No. 13526, 75 Fed. Reg. 707, 708 (Dec. 29, 2009). See Shaffer v.

Def. Intelligence Agency, 102 F. Supp. 3d 1, 8 (D.D.C. 2015). Section 1.2(a) of Executive Order

13526 describes the type of harm that must reasonably be expected to result from the disclosure

of information for such information to be classified:

        Information may be classified at one of the following three levels:

                (1) ‘‘Top Secret’’ shall be applied to information, the unauthorized
                    disclosure of which reasonably could be expected to cause
                    exceptionally grave damage to the national security that the original
                    classification authority is able to identify or describe.

                (2) ‘‘Secret’’ shall be applied to information, the unauthorized disclosure
                    of which reasonably could be expected to cause serious damage to the
                    national security that the original classification authority is able to
                    identify or describe.

                (3) ‘‘Confidential’’ shall be applied to information, the unauthorized
                    disclosure of which reasonably could be expected to cause damage to
                    the national security that the original classification authority is able to
                    identify or describe.

75 Fed. Reg. 707–08. Section 1.4 of Executive Order 13526 describes the type of information

that is subject to potential classification:

        Information shall not be considered for classification unless its unauthorized
        disclosure could reasonably be expected to cause identifiable or describable




                                                   8
        Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 13 of 44




        damage to the national security in accordance with section 1.2 of this order, and it
        pertains to one or more of the following:

                  (a) military plans, weapons systems, or operations;

                  (b) foreign government information;

                  (c) intelligence activities (including covert action), intelligence sources or
                      methods, or cryptology;

                  (d) foreign relations or foreign activities of the United States, including
                      confidential sources;

                  (e) scientific, technological, or economic matters relating to the national
                      security;

                  (f) United States Government programs for safeguarding nuclear
                      materials or facilities;

                  (g) vulnerabilities or capabilities of systems, installations, infrastructures,
                      projects, plans, or protection services relating to the national security;
                      or

                  (h) the development, production, or use of weapons of mass destruction.

Id. at 709.

        Section 1.7(a) of Executive Order 13526 warns that “[i]n no case shall information be

classified, continue to be maintained as classified, or fail to be declassified in order to,” inter

alia:

                 “conceal violations of law,”

                 “prevent embarrassment to a person, organization, or agency,” or

                 “prevent or delay the release of information that does not require protection in the
                  interest of the national security.”

Id. at 710.

II.     Ambassador Bolton’s Memoir

        Following his service as National Security Advisor to President Trump, Ambassador

Bolton wrote a memoir, titled The Room Where it Happened, describing his interactions with the


                                                     9
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 14 of 44




President during his seventeen months of service. Am. Compl. ¶¶ 1, 23, 34. The Amended

Complaint does not allege that Ambassador Bolton knew that any of the information in the

manuscript was classified, or that he was uncertain whether any of the information in the

manuscript might be classified. Nor does it allege that any of the information in the manuscript

was marked as SCI, known by Ambassador Bolton to be SCI, or that Ambassador Bolton had

reason to believe that any of this information was SCI, or was related to or derived from SCI.

Nor, finally, is there any basis or support for such allegations in the pleadings or the record.

Nonetheless, so that there could be no question of his compliance with his obligations,

Ambassador Bolton directed his counsel, Charles J. Cooper, to submit the manuscript to the NSC

for prepublication review. Am. Compl. ¶ 31; see also Letter from Charles J. Cooper to Ellen

Knight at 1 (Dec. 30, 2019), attached as Exhibit D to the Complaint, Doc. 1-4 (“December 30,

2019 Letter”) (“[W]e do not believe that prepublication review is required. We are nonetheless

submitting this manuscript out of an abundance of caution . . . .”).

       Mr. Cooper reached out to Ellen J. Knight on December 30, 2019, to discuss submitting

the manuscript for prepublication review. Am. Compl. ¶ 31. As noted above, and as the

Government concedes, Ms. Knight is the Senior Director who supervises the office responsible

for overseeing the prepublication review process at the NSC. Am. Compl. ¶ 30; see also id.

¶¶ 25–27. Mr. Cooper noted that, in submitting his manuscript for prepublication review,

Ambassador Bolton was relying on regulations restricting the scope of prepublication review to

identifying and preventing the disclosure of classified information and limiting the review

process to those career government officials regularly charged with that responsibility. Am.

Compl. ¶ 31. Ms. Knight assured Mr. Cooper that “the sole purpose of prepublication security




                                                 10
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 15 of 44




review is to ensure that SCI or other classified information is not publicly disclosed.” December

30, 2019 Letter at 1.

       Specifically relying on this understanding of the limited purpose of the prepublication

review process, Ambassador Bolton (via Mr. Cooper) hand-delivered a hard copy of his

manuscript to Ms. Knight’s office. Id. at 1. Mr. Cooper included a cover letter reiterating that

Ambassador Bolton “carefully sought to avoid any discussion in the manuscript of sensitive

compartmented information (‘SCI’) or other classified information, and [he] accordingly do[es]

not believe that prepublication review is required.” Id. Ambassador Bolton “nonetheless

submitt[ed] [h]is manuscript out of an abundance of caution.” Id. Mr. Cooper emphasized that

Ambassador Bolton was relying upon his understanding (which the Government now alleges was

“erroneous,” Am. Compl. ¶ 31) that the contents of the manuscript would not be shared with

anyone other than the career officials regularly involved in conducting such reviews. December

30, 2019 Letter at 1.

       On January 23, at 3:33 p.m., as the impeachment trial of the President was underway in

the United States Senate, Ms. Knight emailed Mr. Cooper a letter stating:

       Based on our preliminary review, the manuscript appears to contain significant
       amounts of classified information. It also appears that some of this classified
       information is at the TOP SECRET level, which is defined by Executive Order
       13526 as information that “reasonably could be expected to cause exceptionally
       grave harm to the national security” of the United States if disclosed without
       authorization. Under federal law and the nondisclosure agreements your client
       signed as a condition for gaining access to classified information, the manuscript
       may not be published or otherwise disclosed without the deletion of this classified
       information.

Letter from Ellen Knight to Charles J. Cooper (Jan. 23, 2020), attached as Exhibit E to the

Complaint, Doc. 1-5. While Ms. Knight’s letter states her view that Ambassador Bolton’s

manuscript contained information classified “at the TOP SECRET level,” the letter does not




                                               11
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 16 of 44




contain any assertion, suggestion, or intimation that it included SCI. Ms. Knight’s letter closed

by promising to provide “additional, more detailed guidance regarding next steps that should

enable you to revise the manuscript and move forward as expeditiously as possible.” Id.

       On February 7, Ms. Knight sent Mr. Cooper a letter asserting that the manuscript

“contains classified discussions between the President and foreign heads of state, classified

foreign government information, details about classified military plans and operations, and

classified details about intelligence sharing and activities.” Letter from Ellen Knight to Charles J.

Cooper at 1 (Feb. 7, 2020), attached as Exhibit H to the Complaint, Doc. 1-8. Once again, while

Ms. Knight’s letter asserted that the manuscript included “classified information”—and, indeed,

quotes Executive Order 12526’s definition of “classified information”—it contains no suggestion

that the manuscript included SCI. Id. Ms. Knight offered to meet with Ambassador Bolton “to

review each instance of classified information in detail and, as necessary, assist in the

prioritization of any particular portions.” Id. She asserted that her February 7 letter, along with

her January 23 letter, “constitute NSC’s initial response for the purposes of the nondisclosure

agreements signed by [Ambassador Bolton].” Id. at 2.

       Ambassador Bolton’s first meeting with Ms. Knight took place on February 21. Am.

Compl. ¶ 41. In the meeting, which lasted four hours, Ms. Knight, as she described it, “reviewed

the preliminary results of three chapters in the draft manuscript in detail with” Ambassador

Bolton. Letter from Ellen Knight to Charles J. Cooper at 1 (Feb. 24, 2020), attached as Exhibit I

to the Complaint, Doc. 1-9. Three days later, on February 24, Ms. Knight wrote that the meeting

had been “most productive,” and she suggested that “it would be most helpful to the process if

we hold one or more follow-on meetings . . . to discuss the remaining portions of the draft

manuscript.” Id. Ms. Knight’s February 24 letter notes she and Ambassador Bolton had




                                                 12
        Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 17 of 44




discussed “the classification standards and categories found in Executive Order 13526,” and had

reviewed “many of the specific instances of classified information identified in the draft

manuscript.” Id. The letter does not indicate—and the Government has not alleged—that there

was any suggestion during this intensive four-hour meeting that the manuscript contained SCI.

        Ambassador Bolton met with Ms. Knight three more times, on March 2, March 3, and

March 4, each time for multiple hours. Am. Compl. ¶ 42 Following the guidance provided by

Ms. Knight during these meetings, Ambassador Bolton revised his manuscript and resubmitted

the revised draft to begin the second round of the iterative review process. Id.

        Ambassador Bolton did not hear from Ms. Knight again until March 27, when she wrote:

        I appreciate your efforts to address the classification concerns in the latest draft
        version you submitted. Many of the changes are satisfactory. However, additional
        edits are required to ensure the protection of national security information. To
        assist in making the additional required changes, I will provide a list of required
        edits and language substitutions to guide you in this next stage of revising the
        draft.

Email from Ellen Knight to John Bolton (Mar. 27, 2020, 3:52 PM), attached as Exhibit K to the

Complaint, Doc. 1-11 (“March 27, 2020 Email”). As described by the Government, Ms. Knight’s

list amounted to “17 single-spaced pages noting specific passages and changes.” Am. Compl. ¶

44. Ms. Knight also indicated that after receiving responsive revisions, she would “review the

edited manuscript again . . . to ensure no classified information remains in the manuscript.”

March 27, 2020 Email. Once again, Ms. Knight’s email contained no reference to SCI, and no

suggestion that the manuscript then contained, or ever had contained, SCI. Id. Working through

the weekend, Ambassador Bolton responded to all 17 pages on Monday, March 30. Am. Compl.

¶ 45.

        In a telephone conversation on April 13, Ms. Knight provided Ambassador Bolton her

remaining concerns after reviewing his March 30 revisions. Id. Further revisions engendered by



                                                 13
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 18 of 44




this conversation resulted in two further telephone calls, on April 21 and 24, in which Ms.

Knight and Ambassador Bolton discussed “a few sections of the draft” and Ms. Knight requested

some remaining “citations and information.” Id. Finally, Ambassador Bolton responded with the

remaining requested revisions on April 27. Id. At that point, as the Government itself describes

it, “Ms. Knight had completed her review and was of the judgment that the manuscript draft did

not contain classified information.” Id. ¶ 46. Because SCI is, by definition, a subset of classified

information, see SCI NDA ¶ 1, Ms. Knight’s judgment that the manuscript did not contain any

classified information at this point necessarily encompasses the further judgment that it did not

contain any SCI (a concern that, again, Ms. Knight apparently never had, given that she did not

so much as whisper that the manuscript contained SCI at any point during her four-month

interaction with Ambassador Bolton).

       All told, over the course of four months, Ambassador Bolton and Ms. Knight made four

passes through the manuscript, page-by-page and often line-by-line. At the end of this

painstaking process, Ms. Knight confirmed that the manuscript contained no classified

information of any kind. Again: the Government itself admits that the senior NSC official

responsible for determining whether proposed publications contain classified information

concluded that Ambassador Bolton’s book, as revised, contained none. Am. Compl. ¶ 46.

       When Ambassador Bolton inquired as to the status of the pro forma closing letter

memorializing in writing Ms. Knight’s confirmation that the book contained no classified

information, however, he began to receive cryptic and formal replies that the process was

ongoing and that she had nothing new to report. Id. ¶¶ 47, 49. Six weeks of silence from the NSC

had passed when, on June 8, following press reports that Ambassador Bolton intended to publish

his book on June 23, John Eisenberg, Deputy White House Counsel and the NSC’s counsel,




                                                14
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 19 of 44




wrote to Ambassador Bolton’s counsel claiming that manuscript still contained classified

information. Letter from John Eisenberg to Charles J. Cooper (Jun. 8, 2020), attached as Exhibit

O to the Complaint, Doc. 1-15 (“June 8, 2020 Letter”). As the Government’s Amended

Complaint explains, on May 2, NSC Senior Director for Intelligence Michael Ellis (a political

appointee in the NSC) had apparently taken the unprecedented and extraordinary step of

“commenc[ing] an additional review of the manuscript” at the request of the Assistant to the

President for National Security Affairs (another political appointee—in fact, Ambassador

Bolton’s successor). Am. Compl. ¶ 51; see also Am. Compl. ¶ 27 (admitting that the

prepublication review process ordinarily involves review only by the Records Access and

Information Security Management Directorate’s staff and senior employees). While Mr.

Eisenberg did not disclose Mr. Ellis’s involvement in his June 8 letter, he did indicate that he

would “provide [Ambassador Bolton’s counsel], no later than June 19, 2020, a copy of your

client’s draft manuscript with redactions for the information that has been identified as

classified.” June 8, 2020 Letter. Yet again, while Mr. Eisenburg’s letter asserted that the

manuscript “still contains classified information,” it did not assert or in any way suggest that it

contained SCI. Id.

       On June 10, Ambassador Bolton’s counsel wrote to Mr. Eisenberg, explaining that the

White House was clearly attempting to suppress Ambassador Bolton’s book, that Ambassador

Bolton had fulfilled all of his contractual and any other obligations to the Federal Government,

and that the exhaustive prepublication review conducted by Ms. Knight confirmed that the book,

as revised, contained no classified information. Letter from Charles J. Cooper to John Eisenberg

(Jun. 10, 2020), attached as Exhibit P to the Complaint, Doc. 1-16. In any event, counsel

explained, Simon & Schuster had already printed, bound, and shipped the book to booksellers




                                                15
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 20 of 44




across the country, and Ambassador Bolton had no authority to stop the book from being made

available to the public on June 23. Id.

       On June 16, Mr. Ellis delivered to Ambassador Bolton a copy of the book with new

redactions based on Mr. Ellis’s extraordinary, additional round of review. Am. Compl. ¶ 57. Mr.

Ellis included a cover letter with the draft asserting that the redactions were “based on [his]

initial review.” Letter from Michael J. Ellis, Deputy Assistant to the President, to John R. Bolton

(Jun. 16, 2020), attached hereto as Exhibit 1.2 While he claimed that “[t]he manuscript still

contains classified information,” even in this final letter—hand delivered only hours before the

Government filed the instant suit—Mr. Ellis did not assert or even hint that the manuscript

contained, or had ever contained, SCI. Id.

       The Government filed this lawsuit hours later, and it moved for a temporary restraining

order or preliminary injunction on June 17. The Government’s 85-paragraph complaint alleged,

repeatedly and in detail, that “the NSC has determined that information in the manuscript is

classified at the Confidential, Secret, and Top Secret levels,” Compl. ¶ 58, but it did not include

any allegation or intimation that the manuscript contained SCI. In its June 17 motion for a TRO

or preliminary injunction, however, the Government asserted—for the first time ever—that the

manuscript contained “information classified at the Confidential, Secret, Top Secret, and Top

Secret/SCI levels.” Emergency App. for TRO and Mot. for Prelim. Inj. at 6 (June 17, 2020), Doc.

3.


       2
         While the Government did not include a copy of this letter with its Complaint, because
the Amended Complaint relies upon, cites, and indeed quotes from the letter, the Court may
nonetheless consider it under Rule 12(b)(6), without converting Defendant’s motion into one for
summary judgment, “even if the document is produced not by the plaintiff in the complaint but
by the defendant in a motion to dismiss.” Hinton v. Corrections Corp. of Am., 624 F. Supp. 2d
45, 46 (D.D.C. 2009) (collecting cases).




                                                16
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 21 of 44




       Defendant opposed the Government’s motion for emergency injunctive relief and cross-

moved to dismiss the Complaint. On June 19, in an effort to insulate the Complaint from

Defendant’s motion to dismiss, the Government amended its Complaint to add the allegation that

Ambassador Bolton’s book contains information classified at the “Top Secret/SCI level[ ].” Am.

Compl. ¶ 59. On June 20, the Court denied the Government’s motion for a TRO or preliminary

injunction, concluding that such relief was not appropriate because the book had already been

widely released and disseminated. Memorandum Order (June 20, 2020), Doc. 27. On June 29,

the Court denied Defendant’s motion to dismiss as moot, due to the Government’s amendment of

its complaint. Minute Order (June 29, 2020). Ambassador Bolton now moves to dismiss the

Government’s Amended Complaint for likewise failing to state a claim for relief.

                                          ARGUMENT

       “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted). The complaint meets this

standard “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “A complaint must provide

‘more than labels and conclusions’; although it ‘does not need detailed factual allegations,’ the

factual allegations ‘must be enough to raise a right to relief above the speculative

level.’ ” Washington All. of Tech. Workers v. United States Dep’t of Homeland Sec., 892 F.3d

332, 343 (D.C. Cir. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The

Government’s Amended Complaint, like its initial Complaint, fails to state a claim for relief—

and for many of the same reasons.




                                                 17
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 22 of 44




       The Government’s first and second claims for relief are both based on two fundamental

premises, both of which must be true for either claim to prevail: that the NDAs Ambassador

Bolton signed impose on him, as the Government puts it in its Amended Complaint, (1) “a

requirement that Defendant submit the material in The Room Where it Happened to the United

States Government for prepublication review,” and (2) “an obligation not to divulge or disclose it

to anyone until receiving written authorization from the United States Government to do so.”

Am. Compl. ¶ 69; see also Am. Compl. ¶ 78 (second count based on allegation that Ambassador

Bolton’s NDAs required him to obtain “prior written notice of authorization from the United

States Government” before distributing his manuscript). After all, if Ambassador Bolton was

under no contractual obligation to submit his manuscript for prepublication review in the first

place, his decision to publish the book “prior to completion of the prepublication review

process,” Am. Compl. ¶ 70, breached nothing. Moreover, even if the Government could show

that Ambassador Bolton was bound by the NDAs to submit the manuscript to the NSC for

prepublication review, that would not be sufficient for the Government’s claims of breach, for the

Government must also show that after the review process was begun—and even after he received

oral confirmation that the manuscript contains no classified information—Ambassador Bolton

was still contractually required to await “written authorization from the United States

Government,” Am. Compl. ¶ 69, before authorizing the book’s publication. The Government

cannot establish either of these necessary elements of its contract breach claims.

       The plain text of the two NDAs conclusively shows (1) that Ambassador Bolton had no

obligation under the NDAs to submit the manuscript for prepublication review in the first place,

and his decision to do so, out of an abundance of caution, was entirely gratuitous, and (2) that, in

any event, the oral confirmation he received from Ms. Knight that the book contained no




                                                18
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 23 of 44




classified information satisfied any contractual obligation that he may have had. Moreover, the

allegations that would be necessary to show that Ambassador Bolton violated the duties that

those NDAs actually do impose are entirely absent from the Amended Complaint. And while the

Amended Complaint includes a third count based on a hodge-podge of common-law, equitable,

and quasi-contractual doctrines, none of these doctrines is capable, as a matter of law, of

imposing duties on Ambassador Bolton that are inconsistent with the express contractual

language to which both parties agreed.

I.     Ambassador Bolton Has Fully Complied With the Classified Information NDA.

       Again, the Classified Information NDA simply does not impose either of the duties that

the Government must establish to state a valid claim for breach: (A) a duty to submit the

manuscript of his book to pre-publication review (which he did anyway), or (B) a duty to await

written authorization before publishing the book. In fact, Mr. Bolton’s conduct, as alleged in the

Amended Complaint, complied with the plain terms of the Classified Information NDA to the

letter—and beyond.

       A.      The Classified Information NDA Did Not Require Ambassador Bolton To
               Submit His Manuscript to Prepublication Review.

       Paragraph 3 of the Classified Information NDA (also known as Standard Form (“SF”)

312), provides, in full, as follows:

       I have been advised that the unauthorized disclosure, unauthorized retention, or
       negligent handling of classified information by me could cause damage or
       irreparable injury to the United States or could be used to advantage by a foreign
       nation. I hereby agree that I will never divulge classified information to anyone
       unless: (a) I have officially verified that the recipient has been properly authorized
       by the United States Government to receive it; or (b) I have been given prior
       written notice of authorization from the United States Government Department or
       Agency (hereinafter Department or Agency) responsible for the classification of
       information or last granting me a security clearance that such disclosure is
       permitted. I understand that if I am uncertain about the classification status of
       information, I am required to confirm from an authorized official that the
       information is unclassified before I may disclose it, except to a person as provided


                                                19
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 24 of 44




       in (a) or (b) above. I further understand that I am obligated to comply with laws
       and regulations that prohibit the unauthorized disclosure of classified information.

Classified Information NDA ¶ 3 (emphases added). As discussed above, this language, by its

plain text, does not impose a general requirement of prepublication review of any written work

that relates to an employee’s government employment. Instead, the Classified Information NDA

provides for two separate, and deliberately different, types of review, depending on whether the

employee wishes to (1) publish information he knows is classified or, rather, (2) confirm that the

information he wishes to publish is not classified. And neither type of review includes the duties

the Government alleges that Ambassador Bolton breached.

       Under the first type of review, if Ambassador Bolton had wished to “divulge classified

information”—that is, if he had known that his manuscript contained classified information but

wished to publish it anyway—he would have been required to “(a) . . . officially verif[y] that the

recipient has been properly authorized by the United States Government to receive it; or (b)

[obtain] prior written notice of authorization from the United States Government . . . that such

disclosure is permitted.” Classified Information NDA ¶ 3. But this first prepublication review

requirement did not apply at all, because the Government’s Amended Complaint contains no

allegation (and no support for any allegation) that Ambassador Bolton knew that his manuscript

contained classified information but wished to publish it notwithstanding that knowledge. To the

contrary, the Amended Complaint, and the exhibits it incorporates, instead conclusively

demonstrate that when Ambassador Bolton submitted his manuscript to the NSC on December

30, 2019, he believed that he had “carefully . . . avoid[ed] any discussion in the manuscript of

sensitive compartmented information (‘SCI’) or other classified information” and that he only

“submit[ed] [h]is manuscript out of an abundance of caution.” December 30, 2019 Letter at 1.

Because he was confident that the manuscript did not contain classified information, he had no



                                               20
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 25 of 44




obligation under this first portion of Paragraph 3 of the Classified Information NDA either to

“officially verif[y]” that any recipient of his disclosure was authorized to receive it or to seek

“written notice of authorization” that the disclosure was permitted. Classified Information NDA

¶ 3. He submitted the manuscript for prepublication review, again, only out of an abundance of

caution.

       Nor was prepublication review of the manuscript required under the second portion of

Paragraph 3, which by its terms only applies if the author “is uncertain about the classification

status of information” he wishes to disclose. Id. Again, there is simply no allegation that

Ambassador Bolton was ever uncertain about whether his manuscript included classified

information. And again, the documentary record constituted by the exhibits attached to the

Government’s Amended Complaint demonstrates, to the contrary, that Ambassador Bolton

believed that the manuscript did not contain “any discussion . . . [of] classified information.”

December 30, 2019 Letter at 1.

       Moreover, the Government’s claims fail even if this second type of review established in

Paragraph 3 of the Classified Information NDA did apply—either because Ambassador Bolton

was uncertain whether his manuscript contained classified information when he submitted it

(contrary to the Amended Complaint’s allegations and exhibits) or because his communications

with Ms. Knight led him to become uncertain, during the course of their four-month long

interaction, about whether it contained classified information. For even if this second portion of

Paragraph 3 did apply for one or both of these reasons, this provision, by its express terms,

required only that he “confirm from an authorized official that the information is unclassified

before [he] [could] disclose it.” Classified Information NDA ¶ 3. That is precisely what he did.

As the Government itself alleges, Ambassador Bolton submitted his manuscript to the NSC’s




                                               21
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 26 of 44




Records Access and Information Security Management Directorate, which “bears primary

responsibility for the classification review of written works submitted to the NSC for the

prepublication review process,” and he engaged in a four-month, four-round, exhaustive review

of his manuscript with Ms. Knight, who insisted on, and received, a host of revisions and who, as

the Government itself admits, “holds original classification authority under operative Executive

Order” and, as “the Senior Director for Records Access and Information Security Management at

the NSC,” is the “head[ ]” of that office. Am. Compl. ¶¶ 25–26, 30. And as the Government

itself further admits, “[o]n or around April 27, 2020, Ms. Knight had completed her review and

was of the judgment that the manuscript draft did not contain classified information.” Am.

Compl. ¶ 46.

       Thus, on April 27, Ambassador Bolton received “confirm[ation] from an authorized

official that the information [in his book] is unclassified”—allowing him, under the plain terms

of the Classified Information NDA, to “disclose it.” Classified Information NDA ¶ 3. Or, to put

the same point differently, even if Ambassador Bolton harbored uncertainty (and he did not) over

whether his manuscript contained classified information, that uncertainty was quite obviously

eliminated when the Senior Director in charge of prepublication review at the NSC confirmed

her “judgment that the manuscript draft did not contain classified information.” Am. Compl.

¶ 46. He had thus fully satisfied any prepublication review process that the Classified

Information NDA even conceivably required of him.

       B.      The Classified Information NDA Did Not Require Ambassador Bolton To
               Receive Written Authorization Before Publishing His Manuscript.

       As just shown, the Classified Information NDA did not require Ambassador Bolton to

submit his manuscript for prepublication review to begin with. There is also nothing in this NDA

requiring Ambassador Bolton, once he submitted the manuscript, to await “written



                                               22
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 27 of 44




authorization”—on top of Ms. Knight’s oral confirmation “that the manuscript draft did not

contain classified information,” Id.—before publishing the book. That is evident from the

absence of any “written authorization” requirement from the second type of review required by

Paragraph 3—which, as just shown, was the only type of review that even conceivably applied.

And it is also evident from the contrast between this second type of review, which does not

require written authorization, and the first type of review, which does expressly require “written

authorization” where (unlike here) it actually applies.

       It is thus clear from the Classified Information NDA’s plain language that the obligation

to obtain “prior written notice of authorization” from the Government applies only in the first

type of review set out in Paragraph 3: that is, the review required when an employee knows that

the information he wishes to disclose is classified but wishes to disclose it to an unauthorized

recipient anyway. The second type of review established by Paragraph 3, in contrast, does not

require prior written authorization; instead, it merely requires that an employee who does not

wish to disclose classified information but who is uncertain about whether his work contains

such information first “confirm from an authorized official that the information is unclassified.”

       The Government apparently reads the Classified Information NDA differently, as

requiring “prior written notice of authorization” not only when an employee wishes to disclose

information he knows to be classified, but also when he wishes to disclose information about

whose classification status he is uncertain. That reading violates numerous bedrock principles of

contractual interpretation. To begin, it flouts the basic principle that where a legal instrument

contains a word or phrase in one provision but not another, the disparate inclusion and exclusion

of the word or phrase must be presumed to be intentional. See Russello v. United States, 464 U.S.

16, 23 (1983). Put simply, if the parties to the Classified Information NDA had intended to




                                                23
        Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 28 of 44




require “prior written notice of authorization” both when an employee seeks to publish

information he knows is classified and when he seeks confirmation that the information he

wishes to publish is not classified, they would have said so both times, not just the first time.

        Moreover, reading the “written authorization” requirement as applying to both types of

review would render either the first half or the second half of Paragraph 3 wholly superfluous,

violating one of the most basic principles of contract interpretation. See T. Brown Constructors,

Inc. v. Pena, 132 F.3d 724, 730–31 (Fed. Cir. 1997) (“A contract should be interpreted, if

possible, to give effect to all provisions. An interpretation which renders portions of the contract

meaningless, useless, ineffective, or superfluous should be eschewed.” (citation omitted)); see

also 11 WILLISTON    ON   CONTRACTS § 32:5 (4th ed.); RESTATEMENT (SECOND)           OF   CONTRACTS

§ 203(a) (1981); ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION

OF   LEGAL TEXTS 174–79 (2012). After all, if prior written authorization is required both with

respect to information the employee knows to be classified and information about which he is

uncertain, then the two separate types of review that are carefully delineated in Paragraph 3 are

in fact identical, and they collapse into each other, rendering one or the other entirely redundant.

That, too, is inconsistent with the most basic ground rules of contractual interpretation.

        It is also contrary to the final phrase of the second half of Paragraph 3, which confirms

beyond any doubt that the second type of review set forth in this portion of the paragraph

(governing information about whose classification status the employee is uncertain) is in fact

separate and distinct from the first type of review (governing information the employee knows

to be classified). As the penultimate sentence of Paragraph 3 states, “if [the employee is]

uncertain about the classification status of information, [he is] required to confirm from an

authorized official that the information is unclassified before [he] may disclose it, except to a




                                                 24
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 29 of 44




person as provided in (a) or (b) above.” Classified Information NDA ¶ 3 (emphasis added). As

the italicized phrase makes clear, the second type of review is separate and distinct from, and

less onerous than, the first type of review—given that where an employee has gone through the

first type of review and obtained written authorization “as provided in (a) or (b),” he obviously

need not go through the second type of review and “confirm from an authorized official that the

information is unclassified.” Id.

       Further, interpreting the “written notice of authorization” requirement as applying only to

information that the author knows to be classified, as it plainly says, is also consistent with the

principle that any ambiguity in a contract is to be construed against its drafter. See Mastrobuono

v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 62 (1995); RESTATEMENT (SECOND)                   OF

CONTRACTS § 206. That principle applies with heightened force in this case, moreover, since the

Classified Information NDA is a classic contract of adhesion that “should be strictly construed.”

Gray v. American Exp. Co., 743 F.2d 10, 18 (D.C. Cir. 1984) (applying New York law); see also

Everett Plywood Corp. v. United States, 651 F.2d 723, 726 (Ct. Cl. 1981) (“The contract was one

of ‘adhesion’ in that bidders had to accept the contract terms the government wrote . . . .”). And

this interpretation of the Classified Information NDA is also required by the principle that prior

restraints must be interpreted narrowly to avoid doubts about their constitutionality. See Lowe v.

SEC, 472 U.S. 181, 203–11 (1985); United States v. Raymond, 228 F.3d 804, 815 (7th Cir.

2000), overruled in part on other grounds by Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013);

see also SCALIA & GARNER, READING LAW, supra, at 247–51. The ordinary constitutional-

avoidance principle is even stronger in the context of prior restraints, since normally a prior

restraint would “bear[ ] a heavy presumption against its constitutional validity.” New York Times

Co. v. United States, 403 U.S. 713, 714 (1971) (per curiam).




                                                25
        Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 30 of 44




        Finally, the conclusion that the Classified Information NDA does not demand prior

“written authorization” unless an employee wishes to publish information he knows to be

classified is confirmed by the expansively worded NDA’s signed by employees of other

government agencies. For example, the CIA requires its employees to sign a “Secrecy

Agreement” that mandates prepublication review of any material that “contains any mention of

intelligence data or activities” and specifies that the employee “will not take any steps towards

public disclosure until [he or she] ha[s] received written permission to do so from the Central

Intelligence Agency.”3 This sweeping language is why the Supreme Court in Snepp concluded

that the former CIA employee at issue had agreed “not to publish any information without

prepublication clearance.” Snepp, 444 U.S. at 508. And that is also why the Fourth Circuit in

United States v. Marchetti concluded that Marchetti, another former CIA employee, was bound

“not to release any writing relating to the Agency or to intelligence without prior authorization.”

466 F.2d 1309, 1311 (4th Cir. 1972); see id. at 1312 n.2 (Marchetti’s secrecy agreement forbade

him to “divulge, publish, or reveal . . . any information relating to the national defense and

security and . . . Central Intelligence Agency operations, sources, methods, personnel, fiscal data,

or security measures to anyone . . . without the express written consent of the Director of Central

Intelligence . . .”).

        In stark contrast, the Classified Information NDA that Ambassador Bolton signed does

not require any prepublication review of information an employee believes is not classified,

regardless of whether the information otherwise pertains to issues of national security—and does


        3
         CENTRAL INTELLIGENCE AGENCY, FORM 368, SECRECY AGREEMENT ¶ 5 (emphasis
added). CIA and FBI documents discussed herein may be found at KNIGHT FIRST AMENDMENT
INSTITUTE, INTERACTIVE CHART: PREPUBLICATION REVIEW BY AGENCY AND SECRECY
AGREEMENT (Aug. 27, 2019), https://bit.ly/2NamBc6.



                                                26
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 31 of 44




not require written, as opposed to oral, confirmation “from an authorized official” prior to

publication of information the employee is uncertain about. Again, where an employee is

uncertain whether information he wishes to publish is classified, all the NDA requires of him is

precisely what Ambassador Bolton did—he received “confirm[ation] from an authorized official

that the information is unclassified.” Classified Information NDA ¶ 3. In contrast to the CIA’s

Secrecy Agreement, the word “written” simply does not appear in this phrase.

       Like the CIA, the NSC (setting aside constitutional concerns) could have customized its

own NDA form and required Ambassador Bolton to sign a broader NSC-specific NDA in

addition to the two standard NDAs he signed and that are used across the Government. Like the

CIA’s Secrecy Agreement, such a hypothetical NSC-specific NDA could have required

prepublication review for non-classified materials “related to” the employee’s former activities

with the NSC, and it could have required the author to obtain written authorization before

publishing them. The FBI has also taken that route. The FBI requires its employees to sign the

standard SCI NDA and Classified Information NDA insofar as those employees have access to

such information,4 but it also requires employees to sign its own NDA that broadly requires

prepublication review for “any information or material from or related to FBI files or any other

information acquired by virtue of [the employee’s] official employment.”5 And it specifically

forbids disclosure of such information “without prior official written authorization by the FBI.”6

There is a reason why the CIA and FBI impose broad prepublication review and a specific



       4
         FEDERAL BUREAU OF INVESTIGATION                  RECORDS     MANAGEMENT        DIVISION,
PREPUBLICATION REVIEW POLICY GUIDE § 6 (2015).
       5
           FEDERAL BUREAU OF INVESTIGATION, FBI EMPLOYMENT AGREEMENT ¶ 3.
       6
           Id. (emphasis added).



                                               27
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 32 of 44




written-authorization requirement: such requirements are not imposed by the standard Classified

Information NDA that FBI employees—just like NSC employees—must sign.

                                          * * * * *

       The Government does not, and cannot, allege that Ambassador Bolton knew that his

manuscript contained classified information. It also does not allege that he was uncertain whether

or not it did. But again, even if Ambassador Bolton was uncertain about the classification status

of the information the manuscript contained—either at the outset or at some point later in the

four-month, multi-tiered prepublication review process—any contract obligations that his

uncertainty would have given rise to under the Classified Information NDA were fully satisfied

when Ms. Knight confirmed “that the manuscript draft did not contain classified information,”

Am. Compl. ¶ 46, thereby conclusively resolving any conceivable uncertainty about whether the

manuscript contained information that was classified. The Classified Information NDA required

nothing more, and Counts One and Two of the Government’s Amended Complaint must

therefore be dismissed, to the extent they are based on this NDA.

II.    Ambassador Bolton Has Fully Complied With the SCI NDA.

       After Ambassador Bolton moved to dismiss, the Government belatedly realized that it

needed to find some SCI in the manuscript, and it hastily amended its original Complaint to

allege that Ambassador Bolton’s manuscript contains SCI. That late-breaking allegation—never

asserted at any point during Ambassador Bolton’s four-month prepublication interactions with

the Government and carefully omitted from all of its correspondence with Ambassador Bolton

and its original Complaint—is not sufficient to drag its claims across the goal line. Once again,

for Counts One and Two to state a claim for relief, the Government must have adequately

alleged that Ambassador Bolton had a duty: (A) to submit his manuscript to pre-publication

review, and (B) to then await written authorization before publishing it. The SCI NDA did not


                                               28
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 33 of 44




require either of these things, because it did not apply at all to Ambassador Bolton’s manuscript.

That is so for multiple independent reasons.7

        A.      The SCI NDA Does Not Apply Because it Is Limited to Information that Is
                Classified Or in Process of Classification When the Disclosure Is Authorized.

        The Amended Complaint fails to state any claim for breach of the SCI NDA for the

threshold reason that it does not include any allegation satisfying that NDA’s express temporal

limitation. The SCI NDA unambiguously states that it governs only SCI: “This Agreement

concerns SCI and does not set forth such other conditions and obligations not related to SCI as

may now or hereafter pertain to my employment by or assignment or relationship with the

Department or Agency.” SCI NDA ¶ 10. And it specifically defines SCI as information that

“involves or derives from intelligence sources or methods and is classified or is in process of a

classification determination . . .” Id. ¶ 1. Accordingly, to state a claim that Ambassador Bolton

breached any portion of this NDA, the Government cannot simply allege that he disclosed

information that “involves or derives from intelligence sources or methods,” or that he disclosed

information that was classified as SCI at some point in time; rather, it must allege that at the time

Ambassador Bolton authorized the disclosure of the information in question, it was “classified or

. . . in process of a classification determination” as SCI. Id.

        The Amended Complaint contains no such allegation. To be sure, paragraph 59, as

amended, alleges that the Government has now “determined that the manuscript in its present

form contains certain passages . . . classified at the . . . Top Secret/SCI level[ ].” But it does not



        7
          While Defendant’s counsel stated at the June 20, 2020 hearing that the Government’s
amendment of its complaint effectively mooted Ambassador Bolton’s first Motion to Dismiss,
Transcript 36:3–23, for the reasons discussed in this Part, the Government’s addition of an
allegation that it has now determined that Ambassador Bolton’s book contains SCI is still not
sufficient to state a claim for breach of the SCI NDA.



                                                  29
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 34 of 44




allege that those passages had been classified as SCI, or were in the process of classification,

when Ambassador Bolton authorized the publication of the book.

       B.      The SCI NDA Does Not Apply Because it Is Limited to Information That Is
               Marked as SCI, That the Employee Knows To Be SCI, or That He Has
               Reason To Believe Is SCI.

       As discussed in the Statement, while the SCI NDA does require prepublication review in

some circumstances, that requirement applies only to a specific, defined type of writing.

Paragraph 3 of the SCI NDA provides in full:

       I have been advised that the unauthorized disclosure, unauthorized retention, or
       negligent handling of SCI by me could cause irreparable injury to the United
       States or be used to advantage by a foreign nation. I hereby agree that I will never
       divulge anything marked as SCI or that I know to be SCI to anyone who is not
       authorized to receive it without prior written authorization from the United States
       Government department or agency (hereinafter Department or Agency) that last
       authorized my access to SCI. I understand that it is my responsibility to consult
       with appropriate management authorities in the Department or Agency that last
       authorized my access to SCI, whether or not I am still employed by or associated
       with that Department or Agency or a contractor thereof, in order to ensure that I
       know whether information or material within my knowledge or control that I have
       reason to believe might be, or related to or derived from SCI, is considered by
       such Department or Agency to be SCI. I further understand that I am also
       obligated by law and regulation not to disclose any classified information or
       material in an unauthorized fashion.

SCI NDA ¶ 3 (emphases added). As discussed in the Statement, this language on its face

mandates prepublication review only when one of two different conditions is met. First,

paragraph 3 provides that where an employee wishes to disclose information that is “marked as

SCI or that [he] know[s] to be SCI,” he must obtain “prior written authorization from the United

States Government department or agency (hereinafter Department or Agency) that last

authorized [his] access to SCI.” SCI NDA ¶ 3. Second, if the employee wishes to disclose

“information or material within [his] knowledge or control that [he] ha[s] reason to believe might

be [SCI], or related to or derived from SCI,” he must likewise “consult with appropriate

management authorities in the Department or Agency that last authorized my access to SCI” to


                                               30
           Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 35 of 44




determine whether the information or material in question “is considered by such Department or

Agency to be SCI.” Id.

           Paragraph 4 then provides further detail concerning how the employee “consult[s] with

appropriate management authorities” in this circumstance:

           I hereby agree to submit for security review by the Department or Agency that
           last authorized my access to such information or material any writing or other
           preparation in any form . . . that contains or purports to contain any SCI or
           description of activities that produce or relate to SCI or that I have reason to
           believe are derived from SCI, that I contemplate disclosing to any person not
           authorized to have access to SCI or that I have prepared for public disclosure. . . .
           I further agree that I will not disclose the contents of such preparation with, or
           show it to, anyone who is not authorized to have access to SCI until I have
           received written authorization from the Department or Agency . . . .

Id. ¶ 4.

           Thus, with respect to information (1) that is marked as SCI, (2) that is known by the

employee to be SCI, or (3) that the employee has reason to believe is SCI (or related to or

derived from SCI), the SCI NDA clearly requires the employee to obtain prior written

authorization for any disclosure. But importantly, this requirement cannot be read to apply

beyond the three specified categories: information that is “marked as SCI,” that the employee

“know[s] to be SCI,” or that he “ha[s] reason to believe might be [SCI], or related to or derived

from SCI.” Id. ¶ 3.

           And paragraph 4 must be so limited as well, because (1) it refers back to paragraph 3,

indicating that it is a further elucidation of the review process described by paragraph 3, see id. ¶

4 (requiring review by “the Department or Agency that last authorized my access to such

information or material”—i.e., the “information or material . . . that [the employee] ha[s] reason

to believe” contains SCI, as described in paragraph 3); and (2) its language closely mirrors that

of Paragraph 3, confirming that indication, see id. (covering a work that “contains or purports to




                                                    31
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 36 of 44




contain any SCI” or descriptions of activities that “relate to SCI” or that the employee “ha[s]

reason to believe are derived from SCI”).

       Moreover, any broader interpretation of paragraph 4—as requiring prepublication review

even for works that the employee has no reason whatsoever to believe contain SCI—would

violate basic rules of contractual interpretation and would, moreover, be patently absurd. It

would violate basic rules of interpretation because it would render all of paragraph 3, and the

bulk of paragraph 4, entirely superfluous. See T. Brown Constructors, 132 F.3d at 730–31; 11

WILLISTON ON CONTRACTS § 32:5; RESTATEMENT (SECOND) OF CONTRACTS § 203(a); SCALIA &

GARNER, READING LAW, supra, at 174–79. After all, if prepublication review were required even

for works that the employee has no reason to believe contain SCI, then it matters not whether the

work contains information that is “marked” as SCI, whether it “purports to contain any SCI,”

whether it contains information the employee “know[s] to be SCI,” or whether it contains

information that the employee has “reason to believe might be” SCI, id. ¶¶ 3 & 4—for

prepublication review would be required whether or not any of these conditions were met, so

long as the work could theoretically (however unlikely) contain SCI. And this interpretation

would be patently absurd because it would as a practical matter require that any federal

employee who signs the SCI NDA would have no choice but to submit any “writing or

preparation in any form,” and certainly any writing that could even theoretically contain SCI, to

prepublication review, and then await written authorization before publishing that writing. From

Op-Eds and blog posts to cookbooks and even everyday written correspondence, former

employees would be required to pre-clear them all with the Government, even if the employee

had no reason whatsoever to think that they contain SCI, so long as that remains a theoretical

possibility. The SCI NDA cannot require that.




                                                32
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 37 of 44




          This reading is once again confirmed by the other government-agency NDA’s that do

require broader pre-publication review. As discussed above, the CIA’s Secrecy Agreement—the

agreement at issue in Snepp, Marchetti, and many of the other cases cited by the Government—

requires prepublication review of any material that “contains any mention of intelligence data or

activities.”8 And as also discussed above, the FBI’s Bureau-specific NDA requires

prepublication review of “any information or material from or related to FBI files or any other

information acquired by virtue of [the employee’s] official employment.”9 These agencies have

thus crafted language that avoids the absurd result of requiring prepublication review of every

writing a former employee makes, but does require review of a broad set of materials: any

information that “mention[s]” or is “related to” agency activities. But once again, the SDI NDA

contains nothing like this.

          Finally, to the extent there is any doubt over the correct reading of the SCI NDA, that

doubt must, as with the Classified Information NDA, be resolved in Ambassador Bolton’s

favor—both because the Government drafted the NDA, precluding it from claiming the benefit

of any ambiguity within it, see Mastrobuono, 514 U.S. at 62; RESTATEMENT (SECOND)             OF

CONTRACTS § 206, and because Ambassador Bolton had no ability to affect the terms that the

Government wrote, making the NDA a paradigmatic contract of adhesion, see Gray, 743 F.2d at

18; Everett Plywood Corp., 651 F.2d at 726.

          Accordingly, the SCI NDA’s prepublication review requirement applies only where, at

the most, the employee has “reason to believe” a writing contains information that “might be

[SCI], or related to or derived from SCI.” Id. ¶ 3. And here, that means that the SCI NDA did not

          8
              CENTRAL INTELLIGENCE AGENCY, FORM 368, SECRECY AGREEMENT ¶ 5 (emphasis
added).
          9
              FEDERAL BUREAU OF INVESTIGATION, FBI EMPLOYMENT AGREEMENT ¶ 3.



                                                33
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 38 of 44




apply to Ambassador Bolton’s manuscript at all. As recounted at length above, when

Ambassador Bolton submitted his manuscript for prepublication review on December 30, 2019,

his counsel stated Ambassador’s Bolton’s considered view that the manuscript did not contain

“any discussion . . . of sensitive compartmented information (‘SCI’).” December 30, 2019 Letter

at 1. Over the next four months, he (or his counsel) and Ms. Knight exchanged more than a

dozen emails and letters, participated in numerous phone calls, and sat through more than a

dozen hours of face-to-face meetings, painstakingly reviewing Ambassador Bolton’s manuscript

chapter-by-chapter, page-by-page, and in some cases word-by-word. Yet, in all that time, Ms.

Knight never asserted—or even hinted—that the manuscript contained SCI, even as she asserted

that earlier drafts contained other sorts of classified information. After conducting an exhaustive

process in which she reviewed the manuscript through at least four waves of changes, Ms.

Knight concluded that it contains no classified information—let alone SCI—as the Government

itself admits. Nor did Mr. Eisenberg assert in either his June 8 or June 11 letters that the

manuscript contains SCI. Nor did Mr. Ellis assert in his June 16 letter that the manuscript

contains SCI. Indeed, not even the Government’s initial complaint asserted that the manuscript

contains SCI, even as it specifically alleged that it contains “Confidential, Secret, and Top

Secret” information. Compl. ¶ 58.

       For nearly six months, it was thus common ground between the NSC and Ambassador

Bolton that his manuscript does not contain SCI. The Government’s allegations do not

contradict, but rather confirm, all of this. Accordingly, it simply cannot be maintained that when

Ambassador Bolton authorized Simon & Schuster to publish his manuscript, not long after

receiving Ms. Knight’s confirmation that the book did not contain classified information of any

kind, he somehow had “reason to believe” that it might contain SCI. SCI NDA ¶ 3. Indeed, quite




                                                34
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 39 of 44




the opposite: the Government had given him every reason to believe that it agreed with him that

the book did not contain SCI. And even today, Ambassador Bolton has no reason to believe that

his book contains SCI that was “classified or . . . in the process of a classification determination”

at the time he authorized its publication. See supra, Part II.A. Accordingly, the SCI NDA by its

terms did not apply, and it thus did not require Ambassador Bolton to submit his manuscript to

prepublication review or to await prior written authorization before publishing it. Counts One

and Two of the Amended Complaint must therefore be dismissed, to the extent that they are

based on the SCI NDA.

       C.      Interpreting the SCI NDA To Require Prepublication Review of Works that
               an Employee Has No Reason To Believe Contain SCI Would Violate the First
               Amendment.

       As just shown, the SCI NDA’s prepublication review mandate simply does not apply

unless the employee has, at the very least, reason to believe that a work he has written might

contain SCI. Because Ambassador Bolton, on the Government’s own allegations, had no reason

to believe that his manuscript contained any SCI—and every reason to believe that it did not—

the Government’s claim that he breached the SCI NDA depends on a dramatically broader

interpretation of the scope of the NDA—an interpretation requiring prepublication review even

where an employee has no reason whatsoever to believe that his work contains information that

had been classified as SCI or was then in the process of such a classification determination. That

reading of the NDA is contrary to its text and settled principles of contractual interpretation, as

just shown. It is also contrary to the First Amendment.

       “The Constitution gives significant protection from overbroad laws that chill speech

within the First Amendment’s vast and privileged sphere.” Ashcroft v. Free Speech Coal., 535

U.S. 234, 244 (2002). And the “prior restraint”—a rule “forbidding certain communications

when issued in advance of the time that such communications are to occur,” Alexander v. United


                                                 35
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 40 of 44




States, 509 U.S. 544, 550 (1993)—has, since the founding of the Republic, been viewed as “the

most serious and the least tolerable infringement on First Amendment rights.” Nebraska Press

Ass’n, 427 U.S. at 559. Because any governmental prepublication review requirement is a “form

of prior restraint,” Weaver v. United States Info. Agency, 87 F.3d 1429, 1439 (D.C. Cir. 1996);

accord Marchetti, 466 F.2d at 1317, it thus “comes to th[e] Court bearing a heavy presumption

against its constitutional validity,” New York Times, 403 U.S. at 714, and can be upheld only if it

is governed by criteria that “reasonably confine the resulting censorship to cases in which a

substantial governmental interest is served” and “do not sweep too broadly because they impede

disclosure only when it poses a reasonable probability of ‘serious” harm.’ McGehee v. Casey,

718 F.2d 1137, 1143 (D.C. Cir. 1983); see also Weaver, 87 F.3d at 1439 (prepublication review

requirement must be “reasonably necessary” to protect the Government’s interests);

Shuttlesworth v. City of Birmingham, 394 U.S. 147, 150–51 (1969) (A governmental action

“subjecting the exercise of First Amendment freedoms to [a] prior restraint . . . without narrow,

objective, and definite standards to guide the [governmental] authority, is unconstitutional.”).

        Ambassador Bolton does not dispute that prepublication review can satisfy these

constitutional limits in principle. See Snepp, 444 U.S. at 509 n.3. Nor does he contend that the

prepublication review requirement actually imposed on him by the SCI NDA—governing

materials he has reason to believe could contain SCI—violates the First Amendment. But the

imagined review requirement apparently advocated by the Government—mandating review even

for materials that an employee reasonably does not believe contain SCI—is a different matter

entirely.

        As discussed above, such a requirement would, in effect, require Government

preapproval of virtually any “writing or other preparation in any form,” SCI NDA ¶ 4, produced




                                                36
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 41 of 44




by a former employee who has signed the SCI NDA—from a letter to the editor to email

correspondence with a friend or colleague—so long as there was even the barest theoretical

possibility, however unlikely, that it contained SCI. Such an interpretation of the NDA simply

cannot be squared with our cherished First Amendment traditions. For a prepublication review

requirement that applies even to materials that an employee has no reason to believe contain SCI

is plainly not a “reasonably necessary” means of advancing any legitimate Government interest,

Weaver, 87 F.3d at 1439, since it “impede[s] disclosure” not “only when it poses a reasonable

probability of ‘serious’ harm,” McGehee, 718 F.2d 1143, but when it poses no probability of

harm whatsoever. While it may be more convenient for the Government to impose a sweeping

prior restraint that requires its former employees to preclear all of their speech, “[t]he

Government may not suppress lawful speech as the means to suppress unlawful speech.

Protected speech does not become unprotected merely because it resembles the latter. The

Constitution requires the reverse.” Free Speech Coalition, 535 U.S. at 255.

       The interpretation of the SCI NDA that is required to sustain the Government’s claim

would thus be flatly contrary to the First Amendment. The Court should accordingly decline to

adopt it even if it could be squared with the NDA’s text and structure (which it cannot). See

Lowe, 472 U.S. at 203–11 (ambiguous contracts should be interpreted to avoid expanding a prior

restraint or a chill on free expression); see also RESTATEMENT (SECOND) OF CONTRACTS § 207;

SCALIA & GARNER, READING LAW, supra, at 247–51.

III.   The Common-Law, Equitable, and Quasi-Contractual Duties Invoked by the
       Government Do Not Impose any Rights or Duties that Are Different or Inconsistent
       with the Express Terms of the Classified Information and SCI NDAs.

       Finally, the Government asserts that Ambassador Bolton has violated the common law

doctrines of unjust enrichment and fiduciary duty. See Am. Compl. ¶¶ 80–85. But these claims

are based on the same conduct underlying the Government’s breach-of-contract claims, and if the


                                               37
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 42 of 44




contract claim fails, so also must these claims. See US Airways, Inc. v. McCutchen, 569 U.S. 88,

98 (2013) (“A valid contract defines the obligations of the parties as to matters within its scope,

displacing to that extent any inquiry into unjust enrichment” (quoting RESTATEMENT (THIRD) OF

RESTITUTION AND UNJUST ENRICHMENT § 2(2), p. 15 (2010))); DeGeer v. Gillis, 707 F. Supp. 2d

784, 795 (N.D. Ill. 2010) (“Courts have frequently found that claims for breach of contract and

claims for breach of fiduciary duty are duplicative of one another and must be dismissed.”

(citation omitted)); William Kaufman Org., Ltd. v. Graham & James LLP, 703 N.Y.S.2d 439,

442 (N.Y. 2000). The rationale for this rule is that “court[s] will not displace the terms of [a]

contract and impose some other duties not chosen by the parties.” In re APA Assessment Fee

Litig., 766 F.3d 39, 46 (D.C. Cir. 2014) (quotation marks and citation omitted). If a contract says

that a party must perform a duty within two years, it cannot be that the party has a fiduciary duty

to perform within one year. In the same way, because the NDAs did not require Ambassador

Bolton to obtain written authorization to publish his book, such a requirement cannot be imposed

by fiduciary or unjust-enrichment principles.

       More importantly, even if the common law permitted such duplicative claims, they would

certainly be barred by the First and Fifth Amendments. In the NDAs, the Government set out in

precise detail the steps that Ambassador Bolton needed to take to remove the prior restraint on

his speech and to avoid civil and criminal penalties. As noted above, a governmental action

“subjecting the exercise of First Amendment freedoms to [a] prior restraint . . . without narrow,

objective, and definite standards to guide the [governmental] authority, is unconstitutional.”

Shuttlesworth, 394 U.S. at 150–51; see also Forsyth Cty. v. Nationalist Movement, 505 U.S. 123,

130 (1992). It would be a clear violation of the First Amendment to allow the Government to

prolong its censorship of Ambassador Bolton or to punish him for his speech based on an alleged




                                                38
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 43 of 44




violation of unwritten obligations going beyond the duties expressly set forth in the contracts.

Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 553 (1975); see also Niemotko v.

Maryland, 340 U.S. 268, 271–73 (1951).

       In the same way, it would violate the Due Process Clause of the Fifth Amendment to

subject Ambassador Bolton to the forfeiture of any remuneration for his book and to threaten

him with potential criminal liability based on unwritten procedures or duties even though he

scrupulously complied with the contracts specifying how he could avoid such penalties. See

Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 499 (1982)

(“If . . . the law interferes with the right of free speech or of association, a more stringent

vagueness test should apply.”); see also Sessions v. Dimaya, 138 S. Ct. 1204, 1212–13 (2018)

(plurality opinion); see also id. at 1228–29 (Gorsuch, J., concurring in part and concurring in the

judgment).10 Accordingly, count three of the Amended Complaint likewise fails to state a claim.




       10
          The Due Process violation is compounded by the Government’s arbitrary and irregular
deviation from the normal NSC prepublication review process. As the Government itself alleges,
the normal prepublication-review process would entail “a first-level review” by “a staff
employee of the Records Access and Information Security Management Directorate,” followed
by a “second-level review” “by a more senior member” of the Directorate.” Am. Compl. ¶ 27.
Once the iterative process with the Directorate is completed, “the staff of” the Directorate issues
the pro-forma letter memorializing that the manuscript does not contain classified information.
Am. Compl. ¶¶ 28–29. At no point does the process normally involve a third round of review by
the National Security Advisor himself and his hand-picked political appointee, as it did here. See
Am. Compl. ¶ 51. The procedure defended by the Government would allow it to add review-
upon-review atop the normal process and delay the publication of Ambassador Bolton’s book
indefinitely. This arbitrary, additional layer of review—upon which the Government’s entire
lawsuit depends—does not comport with due process. See Village of Hoffman Estates, 455 U.S.
at 499.



                                                39
       Case 1:20-cv-01580-RCL Document 40-1 Filed 07/16/20 Page 44 of 44




                                         CONCLUSION

       For the foregoing reasons, the Court should dismiss all claims against Ambassador

Bolton under FED. R. CIV. P. 12(b)(6).

July 16, 2020                                     Respectfully submitted,

                                                  /s/ Charles J. Cooper
                                                  Charles J. Cooper, Bar No. 248070
                                                  Michael W. Kirk, Bar No. 424648
                                                  John D. Ohlendorf, Bar No. 1024544

                                                  COOPER & KIRK, PLLC
                                                  1523 New Hampshire Avenue, NW
                                                  Washington, DC 20036
                                                  Telephone: (202) 220-9600
                                                  Facsimile: (202) 220-9601
                                                  Email: ccooper@cooperkirk.com

                                                  Counsel for Defendant John R. Bolton




                                             40
